                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


MCGRIFF INSURANCE                         §
SERVICES, INC.,                           §
                                          §
             Plaintiff,                   §
                                          §
v.                                        §     Civil Action No. 3:19-CV-01438-X
                                          §
JOFFREY L. CLARK and                      §
EDGEWOOD PARTNERS                         §
INSURANCE CENTERS,                        §
                                          §
              Defendants.                 §


                   MEMORANDUM OPINION AND ORDER

      Joffrey Clark worked for company A (Regions Financial Corporation

(“Regions”)), which company B (McGriff Insurance Services, Inc. (“McGriff”))

acquired. Clark then quit to work for company C (Edgewood Partners Insurance

Centers (“Edgewood”)). Clark and company C sued the parent company of company

B for a declaratory judgment as to rights under an employment agreement. When

company B tried to intervene, the court denied the motion due to a lack of clarity but

did so without prejudice so the company could try again. Instead, company B filed

this new cause of action, and Clark and company C moved to dismiss [Doc. No. 6].

That motion is ripe, and the Court held a hearing on the motion today. For the

reasons explained below, the Court GRANTS the motion to dismiss and DISMISSES




                                          1
WITHOUT PREJUDICE this action.1                         The Court’s intention is to re-entertain

McGriff’s intervention in the original action.

                                       I. Factual Background

        Clark formerly worked in Dallas for McGriff, which is a subsidiary of Branch

Banking & Trust Co. (BB&T). Clark quit in January 2019 and began working for

Edgewood in Dallas. When Clark accepted business from former customers, BB&T

sent cease and desist letters to Clark and Edgewood.                          Those letters had a

Pennsylvania address.

        Clark and Edgewood sued BB&T in the U.S. District Court for the Middle

District of Pennsylvania.2          They sought: (1) a declaratory judgment that Clark’s

agreement not to compete with BB&T was unenforceable to the extent it would keep

Clark and Edgewood from serving Clark’s long-standing clients who choose without

solicitation to move their business to Edgewood, and that Clark owes no other

obligations to BB&T arising out of his agreement with Regions; (2) a temporary and

permanent injunction keeping BB&T from prohibiting Clark and Edgewood from

serving Clark’s long-standing clients who choose without solicitation to move their

business to Edgewood; and (3) an accounting of money BB&T allegedly owed Clark

under his employment agreement. The U.S. District Court for the Middle District of


        1 Under § 205(a)(5) of the E-Government Act of 2002 and the definition of “written opinion”

adopted by the Judicial Conference of the United States, this is a “written opinion[] issued by the court”
because it “sets forth a reasoned explanation for [the] court’s decision.” It has been written, however,
primarily for the parties, to decide issues presented in this case, and not for publication in an official
reporter, and should be understood accordingly.
        2   See Complaint, Case No. 3:19-CV-00589-X (Jan. 31, 2019) [Doc. No. 1].




                                                    2
Pennsylvania held that venue in Pennsylvania was improper and transferred the case

to this Court.

       McGriff wanted in, so it filed a motion to intervene as a matter of right with a

proposed complaint in intervention asserting: (1) breach of the employment

agreement; (2) Texas Uniform Trade Secrets Act violations; (3) federal Defend Trade

Secrets Act violations; (4) tortious interference; and (5) conspiracy.                      Clark and

Edgewood didn’t oppose permissive intervention but wanted “to continue moving this

case toward a resolution on the merits.”3 Clark and Edgewood also informed the

Court that, after answering the complaint in intervention, they wanted discovery on

McGriff’s party status to see if McGriff was the proper party to enforce the

employment agreement. McGriff’s reply attached an amended draft complaint in

intervention, alleging a sixth cause of action—one against Edgewood for breach of a

letter agreement between Edgewood and Regions.4

       The Court denied McGriff’s intervention without prejudice, allowing it to revise

the motion to address the deficiencies.5 McGriff conferred with the law clerk in the

chambers and opted to file its allegations and six causes of action in a new complaint

against Clark and Edgewood in this case. Clark and Edgewood moved to dismiss, and

that motion is now ripe.



       3 Plaintiffs’ Response and Statement of Non-Opposition to McGriff Insurance Services, Inc.’s
Motion to Intervene, Case No. 3:19-CV-00589-X (April 17, 2019), at 3 [Doc. No. 41].
       4   McGriff claims it is an assignee of Regions rights under the letter agreement.
       5 See Order, Case No. 3:19-CV-00589-X (May 29, 2019), at 1 [Doc. No. 44] (“It is unclear to the
Court in what capacity or party status McGriff is seeking leave to intervene in this lawsuit.”).



                                                    3
                                   II. Motion to Dismiss Standard

       Under Federal Rule of Civil Procedure 12(b)(6), the Court evaluates the

pleadings by “accept[ing] ‘all well-pleaded facts as true, viewing them in the light

most favorable to the plaintiff.’”6 To survive a motion to dismiss, McGriff must allege

enough facts “to state a claim to relief that is plausible on its face.” 7 “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.”8 “The plausibility standard is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted unlawfully.” 9

“[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that

the pleader is entitled to relief.’”10

                                            III. Application

       Clark and Edgewood moved to dismiss, making four arguments: (1) that these

claims should have been brought in the related case; (2) that the lack of clarity that

caused the denial of the intervention in the related case shows a lack of standing here;

(3) that McGriff is not a party to the letter agreement between Edgewood and Regions


        6 In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin K. Eby

Constr. Co. v. Dall. Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
       7   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
       8   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
       9   Id.; see also Twombly, 550 U.S. at 545 (“Factual allegations must be enough to raise a right
to relief above the speculative level[.]”).
       10   Iqbal, 556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).



                                                     4
in count six; and (4) that the letter agreement between Edgewood and Regions lists

Delaware in the forum selection clause. McGriff, in response, expresses fatigue at

procedural games. It claims it elected to proceed with the cleanest path of filing a

new complaint after consultation with the chambers law clerk. The Court takes these

arguments in turn.

                                A. Intervention v. New Complaint

      Clark and Edgewood contend that, under Federal Rule of Civil Procedure 24,

McGriff could have joined the original action—it should not waste court resources

with a new suit by abandoning its efforts at intervention. McGriff responds that Rule

24 does allow intervention, but it does not preclude a separate suit.

      Rule 24—which neither party quotes—differentiates between rightful and

permissive interventions.              Rightful intervention is when one “claims an interest

relating to the property or transaction that is the subject of the action, and is so

situated that disposing of the action may as a practical matter impair or impede the

movant’s ability to protect its interest, unless existing parties adequately represent

that interest.”11 Permissive intervention is when one “has a claim or defense that

shares with the main action a common question of law or fact.”12 But nothing in Rule

24 mandates that rightful intervention is the only method for bringing one’s claims


      11   FED. R. CIV. P. 24(a)(2).
      12   Id. 24(b)(2)(B).




                                                   5
(which is all the more true for a permissive intervention). Instead, those principles

are covered by res judicata and collateral estoppel.13

        But the Court shares Clark and Edgewood’s concern about requiring these two

suits on the same core issue to proceed on separate tracks. This concern includes the

potential for inconsistent jury verdicts. Therefore, the Court prefers to adjudicate

these cases together. And as Clark and Edgewood previously agreed that McGriff

meets the standard for permissive intervention, the Court will grant this motion to

dismiss and dismiss this suit without prejudice.14

                                             B. Count VI

        Clark and Edgewood also argue the Count VI should be dismissed with

prejudice because: (1) McGriff is not a party to the letter agreement between

Edgewood and Regions; and (2) the letter agreement lists Delaware in the forum

selection clause. McGriff contends it is the assignee of signatory Regions, and that

the only proper way to enforce a forum selection clause in the Fifth Circuit is through

a motion to transfer for forum non conveniens.

        But, as expressed above, the Court desires to manage this litigation in one

lawsuit. Moreover, while Clark and Edgewood indicated no opposition to permissive


        13 See, e.g., In re Hinsley, 1998 WL 414302, at *7 (5th Cir. July 15, 1998) (“However, it has been

long established that ‘[t]he law does not impose upon any person absolutely entitled to a hearing the
burden of voluntary intervention in a suit to which he is a stranger. . . . Unless duly summoned to
appear in a legal proceeding, a person not a privy may rest assured that a judgment recovered therein
will not affect his rights.’” (quoting Chase Nat’l Bank v. Norwalk, 291 U.S. 431, 441 (1934))).
        14 Clark and Edgewood also argue that a lack of clarity in McGriff’s motion to intervene
indicates a lack of standing. If that argument is true, the Court will address it in a motion to dismiss
a complaint in intervention in the original case.




                                                    6
intervention in the original action, they have raised the spectre of standing in this

action.   They may well assert those standing arguments if and when McGriff

intervenes in the original action in response to any complaint. And because courts

are to address standing arguments before reaching merits issues (such as Clark and

Edgewood’s third argument), it is premature for the Court to address whether McGriff

can assert such a claim (or whether such a claim should be dismissed or transferred

to Delaware because of the forum selection clause).

                                   IV. Conclusion

      For these reasons, the Court GRANTS Clark and Edgewood’s motion to

dismiss to allow for McGriff’s intervention in the original action and a more orderly

resolution of this dispute.      Therefore, the Court DISMISSES WITHOUT

PREJUDICE this action. The Court declines to rule on whether McGriff may bring

Count VI or whether that claim must be transferred.


      IT IS SO ORDERED this 24th day of March, 2020.




                                              BRANTLEY STARR
                                              UNITED STATES DISTRICT JUDGE




                                         7
